Citation Nr: 1732471	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO. 09-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), adjustment disorder with anxious features, depression, major depressive disorder, and anxiety disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claimed disability.

In August 2014, the Board remanded the Veteran's claims for additional development. The claims have since returned to the Board for further consideration.

The Board notes that at the time of the August 2014 remand, it characterized one of the issues as whether new and material evidence has been submitted to reopen the claim of service connection for a nervous disorder, claimed as depression. The claim for service connection for a nervous disorder had been denied in a March 1979 rating decision. Since the 1979 rating decision, additional records from the service department have been received. The Board finds that the provisions of 38 C.F.R. § 3.156(c) apply in this case, and the claim for service connection for a nervous disorder should be reconsidered.  The Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include the multiple psychiatric diagnoses that have been documented during the appeal period.


FINDING OF FACT

The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include PTSD, adjustment disorder with anxious features, depression, major depressive disorder, and anxiety disorder, had its onset in service or is otherwise due to service.



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with anxious features, depression, major depressive disorder, and anxiety disorder, have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in August 2014, the Board remanded the claim for service connection for an acquired psychiatric disorder to the AOJ for additional development. The Veteran received a VA examination in March 2016. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability, which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

III. PTSD

The Veteran contends that in-service stressor events caused the onset of his current PTSD symptoms.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The diagnosis of PTSD must comply with the criteria set forth in the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V). See 38 C.F.R. §§ 4.125(a), 4.130 (2016). However, the record reflects that the Veteran's psychiatric health has also been analyzed under the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV) criteria because it was analyzed prior to the release of the DSM-V. See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV). Thus, the Board shall consider the Veteran's appeal in light of the DSM-IV as well.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met. The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See 75 Fed. Reg. 39843 through 39852 (July 13, 2010). Effective on July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity. See id.

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

In substance, under the revised 38 C.F.R. § 3.304(f)(3), service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and, PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.

In a November 2008 VA Exam, the Veteran was diagnosed with PTSD under the DSM-IV criteria.

In a February 2009 stressor statement, the Veteran reported that, in March 1967, he watched another truck driver being pulled out of his truck and beaten to death.

In April 2009, the Veteran informed VA that he was with the 598th Transportation Company and was stationed in Germany. The Veteran later stated that he also was stationed in France. The Veteran stated that the driver who was beaten was an American soldier.

In December 2009, the Veteran stated that VA should be able pull records from "Man[n]heim, Germany Charlie Barracks in 1967-1968" and there should be a death certificate of the driver who was beaten to death.

The Board sent all information concerning the Veteran's stressor incident to the Joint Services Records Research Center (JSRRC), and they replied as follows: "We researched the U.S. Army historical records that are available to this office and coordinated our research with the National Archives and Records Administration located in College Park Maryland. We were not able to locate any unit records pertaining to the 598th Transportation Company Germany for the calendar year 1967. We did review other historical documents that are available to this office and we were not able to document the incident described by [the Veteran]." 

Based upon the above information, there is no concession of the claimed stressor and thus there is no corroboration of an in-service stressor.

In his October 2008 VA examination, the Veteran stated that the French targeted the Americans and often threw rocks at them, tried to get into their trucks, beat on the trucks, and did whatever they could to try to assault them. He indicated that he was under constant threat of injury.

In his March 2016 VA examination, the Veteran stated that he felt his life was in danger from angry Frenchmen who wanted all Americans out of France. The Veteran reported during this exam that he never was personally attacked. The examiner stated that as of the date of the exam, the Veteran did not have a current diagnosis of PTSD that conformed to DSM-V criteria. The examiner stated that the Veteran "fails to meet a major criterion of the diagnosis of PTSD as defined by DSM-V" even when the Veteran's stressor statements are taken into account.

The Veteran has been diagnosed with PTSD; however, the Board finds that the preponderance of the evidence is against a finding that PTSD is due to a verified in-service stressor. Moreover, with respect to the Veteran's alleged stressors related to his "fear of hostile military or terrorist activity," the stressors are not consistent with the places, types, and circumstances of the Veteran's service.

Service records do not reflect combat service, and the Veteran has never described having had combat service, therefore the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) is not applicable in this case. The record must therefore contain-service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The JSRRC has not been able to verify the Veteran's description of another service member being pulled from his vehicle and killed. The Veteran has not provided any evidence of his other statements relating to ongoing violence against himself or other service members during his service. The Veteran has not provided any evidence that French nationals were engaging in acts of violence against U.S. Army service members during his service. While the Veteran is competent to make such statements, the Board finds that the statements are not credible.

The Veteran's DA Form 20 shows that he was assigned to a transportation company in Germany from January 1967 to August 1968. His military occupational specialty
(MOS) was listed as heavy vehicle driver.

Attacks on U.S. Army transportation vehicles are not consistent with service in Germany or France in 1967, and thus the stressors are not consistent with the places, types, and circumstances of the Veteran's service.

The Board finds that the most probative evidence of record does not support or corroborate the Veteran's claimed in-service stressors. See Zarycki, 6 Vet. App. at 98. Furthermore, consideration of the Veteran's claimed stressors under the amended 38 C.F.R. § 3.304(f) as it relates to the Veteran's fear of hostile military or terrorist activity does not warrant entitlement to service connection for PTSD because the Veteran's claimed stressors are not consistent with the places, types, and circumstances of his service.

Therefore, service connection for PTSD cannot be granted.

The Board will now consider the other acquired mental disorders of record.

IV. Adjustment disorder with anxious features, depression, major depressive disorder, and anxiety disorder

In a November 2008 VA exam, the Veteran was diagnosed with depression. The examiner opined that the Veteran's depression was 50 percent secondary to the diagnosed PTSD and 50 percent secondary to his various health problems, financial difficulties, and inability to work.

The Veteran's service treatment records (STRs) from June 1968 indicate that the Veteran reported a history of "depression or excessive worry" in the Report of Medical History at service discharge. The examiner noted that it was mild anxiety, which was situational.  

Private medical records dated from 1999 to 2007 indicate a diagnosis of major depressive disorder, anxiety disorder, and depression.

The November 2008 VA examiner opined that the diagnosis of depression was, in part, due to the Veteran's financial, health, and inability to work, and also in part due to the then-diagnosed PTSD, which itself was based upon the Veteran's reported in-service stressors. As discussed above, the statements regarding the stressors are not credible and thus have no probative value.

In the March 2016 VA examination, the examiner diagnosed the Veteran with "adjustment disorder with anxious features." The examiner also stated that there was no other current diagnosis of any other mental disorder.

During the examination, the Veteran informed the examiner that he had been hospitalized for his nerves. However, when the examiner reported to the Veteran that he had not been able to find a record or any note of the Veteran being treated as a hospitalized patient nor any entry into his records indicating he had been treated for any mental health problem, the Veteran remarked that he was frustrated that there had been no record of this incident, nor of having an accident in which he ran his truck into the back of a car. The Veteran complained that his legs were injured by going up under the dash. He reported that he was given one week to "lay around" followed by a week in Switzerland for recovery. The Veteran reported that he could not recall where in Switzerland, but recalled doing some sightseeing and saw "Hitler's Eagle's Nest" while in Switzerland. He reported that this was three months prior to his discharge.

The service treatment records do not support the Veteran's allegation of being in an accident. Additionally, he denied symptoms in the Report of Medical History that he completed at separation, including bone, joint, or other deformity, lameness, arthritis or rheumatism. He was specifically asked if he had ever had any illness or injury other than those already noted, and he checked no. The Board finds that had the Veteran sustained an injury as he described above, which involved one week of recovery, he would have provided some facts related to this incident in the Report of Medical History that he, himself, completed at service discharge. Given that there is no documentation of this accident contemporaneously with when it happened, the Board does not find the allegation of the accident credible.  

In assessing the different private medical records, these records are brief and do not discuss the Veteran's diagnosis except to refer to treatment strategies and to provide conclusory statements that the Veteran has the diagnosis.

The March 2016 VA examiner also opined that the Veteran's psychiatric disorder was due in part to his inability to work and health conditions. The Veteran experienced medical problems beginning in 2007, including a myocardial infarction, light stroke, diabetes, asthma and prostate cancer. The examiner opined that these medical problems were responsible for the Veteran's current diagnosis. The Veteran is not service connected for any disability. Thus, secondary service connection cannot be established.

In deciding this appeal, the Board must weigh the evidence and in so doing, may accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated. Winsett v. West, 11 Vet. App. 420, 424-25 (1998). Further, the Board is not required to accord more weight to the opinion of a treating physician, see White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001), as the Court has explicitly "rejected the broad application of the 'treating physician rule' that gives the opinions of treating physicians greater weight in evaluating veterans' claims." Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. App. 183, 188 (1993)); see Guerrier v. Brown, 7 Vet. App. 467 (1993). While the Board is not free to ignore the opinion of a treating physician - or in this case, psychiatrist - neither is it required to accord it substantial weight. See generally Guerrieri, 4 Vet. App. at 471-73; Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Board assigns great weight to the March 2016 VA examination. This examination corroborates findings from the November 2008 VA examination related to the etiology of the Veteran's psychiatric disorder. This examination includes a review of the entire record, including the notice from the JSRRC that they were unable to corroborate the Veteran's statements regarding his stated stressor. The examiner conducted a thorough review of the Veteran's history before service, during service, and after service. The examiner performed the assessment while taking into account both the evidence of record and the Veteran's statements in support of his claim.

The November 2008 VA is partially deficient because it relies upon the Veteran's stressor statement that was later found to be not credible. The private medical records are not useful, because they contain no information about the etiology of the diagnoses of depression, major depressive disorder, or anxiety disorder and provide only conclusory statements about the Veteran's diagnosis and treatment plans, without significant further detail. While the STRs showed that the Veteran reported depression or excessive worry at service discharge, the examiner noted that these symptoms were situational. Additionally, these words alone do not confirm a diagnosis of a psychiatric disorder in service. The March 2016 VA medical opinion provides the most salient and useful data regarding the Veteran's diagnosis and the etiology of such diagnosis.

In a March 2016 statement the Veteran disagreed with the diagnosis of adjustment disorder. The Veteran contended that according to the VA website at http://www.whiteriver.va.gov/services/Mental_Health/Adjustment_Disorders.asp that adjustment disorders are "often brief in duration." The Veteran stated that he has repeatedly been diagnosed and been treated for major depressive disorder.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology. Although the Veteran claims that his variously-diagnosed psychiatric disorder is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities. 38 C.F.R. § 3.159(a)(1). In certain instances, lay testimony may be competent to establish medical etiology or nexus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, mental disorders require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's psychiatric disorder is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertion is not competent to establish a nexus. Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

With respect to the Veteran's March 2016 statement, according to the reference provided by the Veteran, the Board notes while the reference states that adjustment disorder is "often" brief in duration, it does not say that it is always, or necessarily, brief in duration. The reference also states that in some cases, the stressor that causes the disorder can be recurrent or continuous. Finally, the information from the White River Junction VA Medical Center is not meant to be a substitute for medical analysis, and the webpage itself provides contact information for a mental health clinic, so that veterans may seek diagnosis and treatment.

As the preponderance of the evidence is against a finding that an acquired psychiatric disorder did not have its onset in service or is otherwise related to service, the claim must be denied.

The Board has considered the Veteran's lay statements, service records, private and VA medical examinations, but finds the Veteran's March 2016 medical opinion to be highly probative. In weighing the medical and lay evidence of record, the Board finds that the Veteran's contentions are outweighed by the competent and probative evidence of record.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, variously diagnosed. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder with anxious features, depression, major depressive disorder, and anxiety disorder, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


